Title: John C. Calhoun to Thomas Jefferson, 20 March 1819
From: Calhoun, John Caldwell
To: Jefferson, Thomas


          
            Dear Sir,
            War Dept 20th March 1819 
          
          The Statement of Mr Hagner of the amount due to M. Poiry, and Such of the documents as he requested to be returned to him are herewith enclosed. If it is the wish of M. Poiry, that the amount may be paid to you, by transmitting evidence of it to this Department, it will be paid to you, as his agent. A formal power of attorney will not be necessary. A request in the form of a letter for you to receive or transmit it to him will be sufficient; or if he omitted to make such a request, and you should think proper, to receive, what is due to him in our account, it  can be paid to you, and his receipt or power to receive it, be hereafter obtained.
          I hope your health is entirely restored. Your indisposition has strongly evinced the deep hold which you have on the Sympathy of your country. To Your friends, it was the Source of great satisfaction, to observed observe, that all party animosity towards You had Subsided into respect & esteem for your great and illustrious Services. That the continuance of Your life may long afford  our country an opportunity to express these sentiments towards you, is my most ardent desire.
          
            With Sentiment of Respect & Esteem I have &a
             J. C. Calhoun
          
        